Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

Exhibit 10.2

Amendment to Sales Agreement

Effective as of March 5, 2012

Symetra Life Insurance Company

Annuity Base Commission Schedule

Symetra Custom 7 Fixed Annuity Payment Schedule

Subject to the applicable conditions specified below, base commissions as a
percentage of premiums will be paid as follows:

All premiums for individuals with Attained Ages:

80 and under – [***]

81 to 86 – [***]

87 through 90 – [***]

Chargebacks

In the event that a Contract is surrendered under the “free look” provision, or
otherwise rescinded, then charge backs will be made against all compensation
paid with respect to such Contract.

In the event of a partial withdrawal within twelve (12) months from a Contract’s
issue date, Agency will be charged back compensation paid on the amount that
exceeds 10% of such Contract’s Policy Value. In the event of a full withdrawal
within twelve (12) months from a Contract’s issue date, Agency will be charged
back all compensation paid with respect to such Contract. The chargeback will be
waived if the withdrawal:

 

  •  

Does not exceed the amount available under the 10%-Free Withdrawal provision of
the Contract;

 

  •  

Is a non-commissionable transfer or rollover between Company products;

 

  •  

Is made after the Owner is deceased or becomes confined in a hospital or nursing
home;

 

  •  

Is part of a series of systematic withdrawals pursuant to Internal Revenue Code
Section 72(t) or 401(a)(9) for qualified plans and Section 72 (q) or 72 (s) for
non-qualified plans;

 

  •  

Is a payout under an annuitization option of the Contract.

THIS SCHEDULE MAY BE MODIFIED OR CANCELED BY COMPANY AT ANY TIME BY PROVIDING
WRITTEN NOTICE. THIS SCHEDULE SUPERSEDES ANY PREVIOUS VERSION OF THE SYMETRA
CUSTOM 7 ANNUITY SCHEDULE.

Agency: Chase Insurance Agency Inc    

24-33-9916                              



--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this information has been filed
separately with the Securities and Exchange Commission.

Effective as of March 5, 2012, Company is amending the current Sales Agreement
for fixed products between Agency and Company by replacing Agency’s current
commission schedule for the Select 3 Fixed Annuity with this schedule.

COMMISSION SCHEDULE

FOR FIXED ANNUITY PRODUCTS

As of 1/1/2011, the Company will not accept new sales of the Symetra Select 3
product (which includes replacements of existing Select 3 contracts with Select
3 contracts).

 

Product Name

  

Compensation Rate

  

Internal LSA Code

Select 3    Ÿ   

[***] on all purchase payments received by Company through the first contract
year for Attained Ages up to and including 85.

   2041    Ÿ    No immediate firm override compensation will apply.       Ÿ   
If the contract owner does not replace the contract at the end of the third
contract year and keeps a positive contract value, Company will pay Agency an
annual firm override compensation equal to [***] of the contract value every
year until the contract is surrendered or transferred. This firm override
compensation will be paid monthly as [***] times the prior month end contract
value.       Ÿ    If the contract owner replaces the contract to a new five year
term (Select 5 product) at any time after the third contract year*, Company will
pay Agency in accordance with the Select 5 Commission Schedule, previously
issued on 10/4/2010.    3018ie    Ÿ    If the contract owner replaces the
contract to a new seven year term (Custom 7 product) after the third contract
year*, Company will pay Agency in accordance with the Custom 7 Commission
Schedule in effect at time of replacement.    See schedule in effect at time of
replacement.

 

* Upon replacement, the Company will issue a new contract to the contract owner.

CHARGEBACKS:

In the event that a contract is surrendered under the “free look” provision, or
otherwise rescinded, then charge backs will be made against all compensation
paid with respect to such contract.

In the event of a withdrawal within twelve (12) months from a contract’s issue
date, Agency will be charged back compensation paid on the amount that exceeds
10% of such contract’s policy value. In the event of a full withdrawal within
twelve (12) months from a contract’s issue date, Agency will be charged back all
compensation paid with respect to such contract. The chargeback will be waived
if the withdrawal:

 

  •  

Does not exceed the amount withdrawn under the 10%-Free Withdrawal provision of
the contract;

 

  •  

Is a non-commissionable transfer or rollover between Company products;

 

  •  

Is made after the Owner is deceased or is eligible for a hospital or nursing
home waiver;

 

  •  

Is part of a series of systematic withdrawals pursuant to Internal Revenue Code
Section 72(t) or 401(a)(9) for qualified plans and Section 72 (q) or 72 (s) for
non-qualified plans;

 

  •  

Is a payout under an annuitization option of the contract.

If the contract owner replaces the contract, the chargebacks above will apply
during the first twelve (12) months from the new contract’s issue date.

THIS SCHEDULE MAY BE MODIFIED OR CANCELED BY COMPANY AT ANY TIME BY

PROVIDING WRITTEN NOTICE.